 JOHN P BELL & SONS33John P. Bell & Sons, Inc. and Local Union No. 13,an affiliate of the United Association of Jour-neymen & Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada. Case 3-CA-1067930 November 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 16 February 1984 the United States Court ofAppeals for the Second Circuit enforced an Orderissued by the National Labor Relations Board on 8April 19831 directing the Respondent, inter alia, tomake whole discriminatee Darcy Farrell for anylosses resulting from the Respondent's unfair laborpractices. A controversy having arisen over theamount of backpay owed Farrell, the Regional Di-rector for Region 3, on 12 April 1984, issued andcaused to be served on the parties a backpay speci-fication and notice of hearing alleging the amountof backpay due under the terms of the Board'sOrder. On 21 May 1984 the Regional Directorissued and caused to be served on the parties anamendment to the backpay specification and noticeof hearing. On 25 April and 1 June 1984 the Re-spondent filed an answer to the backpay specifica-tion and an answer to the amended specification,respectively.On 13 July 1984 the General Counsel filed withthe Board a Motion to Strike Respondent's Answeras to Gross Backpay Computations; to Strike Cer-tain Affirmative Defenses; for Summary Judgmentas to Computations of Gross Backpay. On 16 July1984 the General Counsel filed an amendedmotion. On 19 July 1984 the Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted. Thereafter, the Re-spondent filed a statement in opposition to theGeneral Counsel's motion.The Board has delegated its authority in this pro-ceeding to a three-member panel.- Ruling on the Motion for Summary JudgmentSection 102.54(b) and (c) of the Board's Rulesand Regulations provides as follows:(b) Contents of the answer to specification.ŠThe answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-266 NLRB 607fixed, and shall contain the post office addressof the respondent. The respondent shall specif-ically admit, deny, or explain each and everyallegation of the specification, unless the re-spondent is without knowledge, in which casethe respondent shall so state, such statementoperating as a denial. Denials shall fairly meetthe substance of the allegations of the specifi-cation denied. When a respondent intends todeny only a part of an allegation, the respond-ent shall specify so much of it as is true andshall deny only the remainder. As to all mat-ters within the knowledge of the respondent,including but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice. As tosuch matters, if the respondent disputes eitherthe accuracy of the figures in the specificationor the premises on which they are based, heshall specifically state the basis for his dis-agreement, setting forth in detail his positionas to the applicable premises and furnishingthe appropriate supporting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.ŠIf therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.In the underlying unfair labor practice proceed-ing, the Board found that the Respondent violatedSection 8(a)(3) and (1) of the Act by refusing tohire Darcy Farrell on 28 September 1981 becausehe was designated as union steward when he wasreferred by the ,Union in response to the Respond-ent's request for steamfitters. The backpay periodalleged in the backpay specification is 28 Septem-ber 1981 through 7 January 1983, excluding theperiod between 2 June and 21 July 1982 duringwhich time the Respondent employed no steamfit-ters because of an economic strike by the Union.273 NLRB No. 5 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its answer to the backpay specification, theReg'pondent offered general denials to the allega-tions concerning the formula used to computegross backpay, the method of computing net back-pay, the computation of gross backpay for Farrell,interim earnings, and the fringe 'benefit funds pay-ments due on behalf of Farrell under the collective-bargaining agreement. In addition, the Respondentcontended that Farrell is not entitled to any back-pay for the period after the conclusion of the strikeon 21 July 1982 because he would not have beenrehired when work resumed in view of his priorunsatisfactory work record and the Respondent'spractice of seeking referrals from the Union only asa last resort when it could not hire sufficient num-bers of .steamfitters through its own recruitment.The Respondent claimed that, in fact, it did notobtain referrals from the Union, after the strike.The General Counsel asserts that the Respond-ent's general denials regarding certain allegationsof the backpay specification do not comply withthe specificity requirements' of Section 102.54(b)and (e). As' to the Respondent's affirmative defensethat Farrell would not have been rehired after thestrike, the General Counsel contends that this alle-gation raises issues which were litigated and adju-dicated by the Board and reviewed by the SecondCircuit in the underlying unfair labor practice pro-ceeding. Further, the General Counsel argues thatif there is uncertainty regarding the backpayperiod, the claimant should receive the benefit ofany doubt, not the Respondent. Accordingly, theGeneral Counsel asserts that the allegations of thebackpay specification relating to gross backpayshould be deemed admitted as true and that theBoard should grant summary judgment as to thecomputation of gross backpay.We agree with the General Counsel's conten-tions, except we' will not at this time order the Re-spondent to make payments into the industry ad-vancement program because the Board has general-ly found that such programs are nonmandatorysubjects of bargaining.2 Inasmuch as the data atissue covering the period between the unlawful re-fusal to hire Farrell and the commencement of theJune 1982 strike is within the Respondent's knowl-edge- and control, its failure to set forth fully its po-sition regarding the applicable premises or to fur-nish appropriate supporting figures is contrary tothe specificity requirements of Section 102.54(b).We also find that the Respondent's answer failsto raise a genuine issue of material fact concerning2 Finger Lakes Plumbing Go, 254 NLRB 1399 (1981), Fox Painting Go,263 NLRB 437 (1982) The General Counsel may demonstrate at thehearing that this particular program was a mandatory subject of bargain-ingwhether Farrell is entitled to backpay for theperiod after the cessation of the Union's strike, i.e.,between 21 July 1982 and 7 January 1983. As men-tioned above, the Respondent contends that Farrellwould not have been recalled after the strike .be-cause of his prior unsatisfactory work record andthe Respondent's practice of seeking referrals fromthe Union only as a last resort. We agree with theGeneral Counsel that the Respondent cannot relyon Farrell's alleged unsatisfactory work record inthis backpay proceeding since that allegation waslitigated and rejected in the unfair labor practiceproceeding. Specifically,, he Board found pretex-tual the Respondent's contention that Farrell wasnot hired on 28 September 1981 'because he wasnot a dependable worker. Inasmuch as Farrell wasnot employed by the Respondent subsequent tothat date, -the Respondent's claim that Farrell wasan unsatisfactory worker fails to raise a new issuewarranting a hearing in this compliance proceed-ing.The Respondent's contention that Farrell is notentitled to poststrike backpay because it did notobtain referrals from the Union after the strike alsofails to raise any litigable issue. There is no evi-dence or contention that the Respondent offered tohire Farrell before the strike. Thus, the Respondenthas not yet complied with the Board's order that itoffer him immediate employment in a job he wouldhave received had it not unlawfully discriminatedagainst him in September 1981. Further, it is -un-controverted that the Respondent employed steam-fitters after the strike. Accordingly, even acceptingas true the Respondent's asserted referral practicesas to new poststrike hires, those practices have norelevance to the Respondent's continuing obliga-tion to offer Farrell the job he should have heldbefore and after the strike, nor could they operateto toll the Respondent's backpay obligation priorto such an offer of employment.Thus, we shall grant the General Counsel'smotion to strike the Respondent's answer as togross backpay computations and to strike certainaffirmative defenses, and we shall grant the Gener-al Counsel's Motion for Summary Judgment as tocomputations of gross backpay, except insofar asthey relate to payments into the industry advance-ment program. We find, however, that the Re-spondent's general denial is sufficient to place inter-im earnings into issue because that information isgenerally not within the knowledge of the Re-spondent.3 Accordingly, we shall order a hearingto determine Farrell's interim earnings, includingthe availability to him of interim employment and3 Dews Construction Corp, 246 NLRB 945 (1979) JOHN P BELL & SONS35his failure to seek and/or retain such interim em-ployment.ORDERIt is ordered that the General Counsel's motionto strike the Respondent's answer is granted inpart.IT IS FURTHER ORDERED that the General Coun-sel's Motion for Summary Judgment as to compu-tations of gross backpay and fringe benefit fundspayments, excluding industry advancement pro-gram payments, is granted.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 3for the purpose of arranging and giving notice of ahearing before an administrative law judge, atwhich hearing the interim earnings of Darcy Far-rell shall be determined.44 At this hearing, the General Counsel may also adduce evidence dem-onstrating that the Industry advancement program constituted a mandato-ry subject of bargaining See fn 2, supra